      Case 4:17-cv-04864-CW Document 103 Filed 01/15/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA

                              MINUTE ORDER


The Honorable Claudia Wilken, Presiding
Date: January 15, 2019        Time: 3:02-3:03
Deputy Clerk: Doug Merry      Court Reporter: Raynee Mercado

Case No.: 17-cv-04864-CW
Case Name: Robles v. In the Name of Humanity, et al

Appearances for Plaintiff: none present
Appearances for Defendant: none present


Proceedings: Initial Case Management Conference - not held


No appearances. The Court will issue a written order.
